Filed 2/25/16 P. v. Gammage CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,                                                          B256154

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                      Super. Ct. No. MA059862)
         v.

TED W. GAMMAGE and
ISIAH MATTHEW SHELBY,

         Defendants and Appellants.

                                                                     B267058
In re TED W. GAMMAGE
                                                                     (Los Angeles County
         On Habeas Corpus.                                            Super. Ct. No. MA059862)


         APPEAL from judgments of the Superior Court of Los Angeles County, John
Murphy, Judge. Affirmed.
         Alex Coolman, under appointment by the Court of Appeal, for Defendant and
Appellant Ted W. Gammage.
         James M. Crawford, under appointment by the Court of Appeal, for Defendant and
Appellant Isiah M. Shelby.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Stephanie A. Miyoshi and David
A. Voet, Deputy Attorneys General, for Plaintiff and Respondent.
      Defendants and appellants Ted W. Gammage and Isiah Matthew Shelby
appeal from their convictions of one count each of second degree robbery. They
argue that prosecutorial misconduct requires reversal because the prosecutor
violated Griffin v. California (1965) 380 U.S. 609 (Griffin) by alluding during
closing argument to appellant Shelby’s failure to testify, and by employing the
prestige of his office to buttress the credibility of an unreliable witness. Appellants
also contend the trial court abused its discretion in admitting evidence of a prior
crime committed by appellant Shelby to prove identity. We conclude that none if
these contentions has merit, and affirm.


                                     BACKGROUND
      A jury convicted appellants Gammage and Shelby of one count each of
                                               1
second degree robbery. (Pen. Code, § 211.) Appellant Shelby was also convicted
of personally using a deadly and dangerous weapon. (§ 12022, subd. (b)(1).)


Prosecution Case
      Appellant Shelby Robs the Recycling Center
      At 11:00 a.m. on April 12, 2013, Armando Reyes was working at a recycling
center housed in a shipping container next to a gas station in Lancaster. An
African-American man, about five foot eight, with “Bob Marley type hair”––later
identified as appellant Shelby––arrived to exchange some recyclable items for
cash. Reyes weighed appellant Shelby’s materials and paid him from money from
a cash box kept inside the recycling center. Appellant Shelby did not leave after
receiving his payment. Instead, appellant Shelby borrowed a phone from Jerome


1     Except where otherwise noted, statutory references are to the Penal Code.


                                           2
Washington, the next customer in line, placed a call to a phone number belonging
to his brother, Trevor Shelby, and returned the phone to Washington.
      While Reyes was inside the container retrieving cash to pay Washington, he
felt someone approach from behind. He turned and saw appellant Shelby, who had
a knife pointed at Reyes’ chest and said, “Give me the money.” Reyes gave him
the contents of the cash box (about $70). Appellant Shelby then grabbed Reyes’
cell phone, which was beside the cash box, and ran off.
      Reyes emerged from the container and announced to his customers that he
had been robbed. Michael Franklin, a friend who had accompanied Washington to
the recycling center, chased after appellant Shelby but was unable to catch or later
identify him. Washington called 911.
      Eleven days after the robbery, Washington selected a photo of appellant
Shelby from a photographic six-pack shown to him by the police, initialed the
photograph and wrote, “Seen this man running away from the man I know he
robbed.” Reyes viewed video footage obtained from security cameras at the gas
station near the recycling center. That footage depicted a Black man running away
from the recycling center with two men in pursuit. Reyes identified the man
running away as the person who robbed him, and recalled having seen him at the
recycling center several times before the robbery. At trial, Reyes did not identify
either appellant as the robber.


Appellant Gammage Acts as Getaway Driver
      Arturo Montesdeoca lives across the street from the recycling center. While
driving to his home at about 11:00 a.m. on April 12, 2013, Montesdeoca saw a
man––whom he later identified as appellant Gammage––on a transformer box.
The man wore jeans, a T-shirt and a beanie. Montesdeoca was “very suspicious”
of the man (who could easily have jumped from the transformer into

                                          3
Montesdeoca’s daughter’s yard). He slowed his car, rolled down the window and
made eye contact with appellant Gammage who was “no more than 20 feet away.”
He “looked directly at [the man] just so he [would] notice that [Montesdeoca] did
look at him.” Montesdeoca parked nearby and continued watching the man.
While doing so Montesdeoca noticed an unfamiliar blue or green late model car––
later identified as belonging to appellant Gammage––that seemed out of place,
parked across from his own house. Montesdeoca saw the man on the transformer
run to the car, followed by a “black person, really tall,” who jumped into the front
passenger seat as appellant Gammage drove off.
      A few hours after the robbery, Montesdeoca told police the man on the
transformer had been about five feet, eight inches tall, weighed 200 pounds, and
had hair cut very short on the sides under his beanie. He described the car as a
“smaller green or blue metallic, older car.” Montesdeoca had not seen the license
plate and did not identify the car’s make or model, but testified at trial that “it
might have been an older, later Honda or something like that.” He later selected
appellant Gammage’s picture from a six-pack photo array as the person he had
seen on the transformer, and agreed that the single photo of a car the police showed
him depicted the car he had seen on April 12. Montesdeoca identified both
appellant Gammage and his car at trial. Montesdeoca testified that the man he saw
on the transformer had been “stocky,” but agreed that appellant Gammage––who is
at least six feet, three inches tall and weighs 150 to 160 pounds––was “skinny.”
Montesdeoca explained that he may have believed the person he saw was heavy set
because of a jacket or sweater he wore, but acknowledged that the man on the
transformer was wearing a T-shirt.




                                            4
The Police Investigation
        On May 28, 2013, officers spoke (and recorded the interview) with appellant
Shelby in front of the sheriff’s station in Lancaster after he had been arrested, and
had posted bond and been released from custody. Beatrice Shelby, appellant
Shelby’s grandmother, was present at the interview, parts of which were played for
the jury. During the interview, appellant Shelby denied any role in the crime, and
claimed to have receipts and other records to document his activities on April 12,
2013. He never produced those records. Appellant Shelby also told the officers he
had not been to Lancaster since Valentine’s Day. He claimed he was “in Calabasas
. . . playing basketball” on the day of the robbery. Appellant Shelby also told a
third officer that he had not been to the Lancaster area recently, even though that
officer had spoken with appellant Shelby in Antelope Valley for about two hours
on March 28, 2013.


Defense Case
        Appellant Gammage presented records showing that, on the morning of
April 12, 2013, he sold blood to Octapharma Plasma in Van Nuys. His
appointment had been scheduled for 8:15 a.m. At 10:22 a.m., Octapharma made
an electronic deposit to appellant Gammage’s bank account.
        Between 11:00 and 11:30 a.m. on April 12, 2013, appellant Shelby’s
grandmother, who lives in Panorama City, received a phone call from her grandson
asking her to meet him at the locked gate to her apartment complex. From the
gate, Beatrice Shelby saw both defendants. Appellant Gammage was sitting in
appellant Shelby’s car. When interviewed by officers on May 28, Beatrice Shelby
did not mention having seen her grandson or appellant Gammage on April 12,
2013.



                                          5
      One of appellants’ co-workers (all three work for the same employer),
testified that both appellants were on the company’s basketball team. From mid-
March to mid-April, the team practiced for a tournament that began on April 13,
2013. Typically, practice sessions began between 2:00 and 6:00 p.m. and
appellants attended most practice sessions. The co-worker testified that appellant
Gammage’s regular work shift begins by 3:30 p.m. The co-worker had no
knowledge about appellant Shelby’s work schedule.
      Appellant Gammage testified that he lives in North Hollywood, and works at
the Cheesecake Factory facility in Calabasas, Monday through Friday, 3:30 p.m. to
12:00 a.m. On April 11, 2013, appellant Shelby spent the night at appellant
Gammage’s house. The next morning both appellants went to Octapharma to sell
blood, but appellant Shelby was unable to do so. Afterwards, they went to Beatrice
Shelby’s apartment building, stopped at a cigar store, went back to appellant
Gammage’s house and later drove together to work. Appellant Gammage was
working at about 4:30 p.m., when he clocked out for basketball practice. He
clocked back in at 6:15 p.m. Appellant Shelby was with him.
      When arrested while driving in his car with appellant Shelby on April 27,
2013, appellant Gammage told officers he had not been in Lancaster since
December 2012. Appellant Gammage testified that the car depicted in the
photograph shown to Montesdeoca was his, a green 1998 Toyota Corolla.
      An eyewitness identification expert testified about various factors that can
affect memory and, in turn, the accuracy of a witness’ identification.
      Appellant Shelby did not testify or present any evidence.


                                      DISCUSSION
      Appellants maintain that: (1) they received ineffective assistance of counsel
when neither of their trial attorneys posed an objection to a Griffin violation made

                                          6
by the prosecutor during closing argument regarding appellant Shelby’s defense;
(2) the prosecutor committed prosecutorial misconduct by using the prestige of his
office to bolster a witness’ credibility; (3) the trial court erred in admitting
evidence of appellant Shelby’s prior conviction for grand theft to show identity;
and (4) the cumulative effect of the other errors rendered his trial fundamentally
unfair.


1.    No Prosecutorial Misconduct/Griffin Error
      During rebuttal argument, the prosecutor reminded the jury that the charges
against each defendant had to be decided separately; they could not “be lumped
together.” As to appellant Shelby, the jury had to determine whether he committed
the robbery and, if so, whether he used a knife during the crime. As to appellant
Gammage, the jury had to decide whether he aided and abetted appellant Shelby,
the robber. The prosecutor stated:
              “But I want to talk to you for a minute, because, like I told you in my
      first argument, it’s important to keep [appellants] separate. If there are some
      of you here who are thinking about buying into [appellant] Gammage’s alibi,
      I think we should also consider the possibility that he’s covering for
      [appellant] Shelby. If, for some reason, you are buying into his alibi, I think
      it’s important to question whether or not [appellant] Shelby was really with
      him. Because [appellant] Shelby has provided absolutely nothing to say
      where he was at the time. So if you believe Ted Gammage about his alibi,
      you do not have to believe him about [appellant] Shelby. And you can think
      about [appellant] Shelby separately. And that’s what I want to leave you
      with.” (Italics added.)

      Neither defendant’s attorney objected to this allegedly improper comment,
nor did counsel request that the court admonish or instruct the jury that appellant
Shelby had a right not to testify, and that jurors could not infer evidence of guilt
because he had invoked that right. Conceding that his counsel’s failure timely to


                                            7
object ordinarily constitutes forfeiture of this contention on appeal, appellant
Gammage––joined by appellant Shelby––asserts that he received ineffective
assistance of counsel by virtue of his attorney’s failure to object to what he insists
was an “obvious violation” of Griffin. We find that no Griffin error occurred,
rendering moot the argument regarding ineffective assistance of counsel.
      In Griffin, the United States Supreme Court held that comment on a
defendant's failure to testify may violate his or her Fifth Amendment right not to be
compelled to testify at trial. (Griffin, supra, 380 U.S. at p. 615.) The prosecution
may not comment “directly or indirectly on an accused’s invocation of the
constitutional right to silence.” (People v. Lewis (2001) 25 Cal.4th 610, 670;
People v. Carter (2005) 36 Cal.4th 1114, 1191.) Nor may a prosecutor refer
directly or indirectly to an absence of evidence that could only be provided by a
defendant’s testimony. (People v. Hughes (2002) 27 Cal.4th 287, 372 (Hughes).)
However, so long as the instructions and argument make it clear that the defendant
does not bear the burden of establishing his innocence, a prosecutor’s reference to
the absence of available exculpatory evidence or the defendant’s failure to call
logical witnesses, does not constitute Griffin error; it is merely fair comment on the
state of the evidence. (Ibid.; People v. Brown (2003) 31 Cal.4th 518, 554 [not
improper for prosecutor to direct jurors’ attention to the fact that defendant never
presented evidence that he was elsewhere when the crime occurred]; People v.
Miller (1990) 50 Cal.3d 954, 996 [prosecutor may comment on defendant’s failure
to produce logical witnesses]; People v. Gaulden (1974) 36 Cal.App.3d 942, 954
[observation that defendant produced no evidence on his own behalf is not Griffin




                                           8
       2
error].) In ascertaining whether Griffin error occurred, we must determine if there
is a reasonable likelihood jurors could have understood the prosecutor’s allegedly
improper comment––when viewed in the context of the argument as a whole––as a
reference to a defendant’s failure to testify. (People v. Cole (2004) 33 Cal.4th
1158, 1203 (Cole); People v. Clair (1992) 2 Cal.4th 629, 663 (Clair).)
       Here, in the comments that appellants contend constitute indirect comments
on appellant Shelby’s failure to testify, the prosecutor stated, “If . . . some of you
. . . are thinking about buying into [appellant] Gammage’s alibi, I think we should
also consider the possibility that he’s covering for [appellant] Shelby. . . . I think
it’s important to question whether or not [appellant] Shelby was really with him.
Because [appellant] Shelby has provided absolutely nothing to say where he was at
the time. So if you believe [appellant] Gammage about his alibi, you do not have
to believe him about [appellant] Shelby.” These comments were merely an
appropriate reminder by the prosecutor that the case against each defendant had to
be determined independently, and that the jury was free to find appellant Shelby
guilty whether or not it believed his co-defendant’s alibi.



2       For example, in Hughes, supra, 27 Cal.4th 287, the Court rejected the contention
that a prosecutor’s rhetorical questions regarding the defense theory––“‘Where is there a
single piece of evidence that . . . something snapped because [the defendant and victim]
were surprised at [seeing] each other . . . ? Where is there evidence of that? Where is
there a witness to testify to that? Where is there a piece of physical evidence to suggest
that?’”––constituted a Griffin violation; the comments were merely “proper fair comment
on the state of the evidence.” (Id. at p. 373, italics omitted.) Similarly, a prosecutor’s
statements to a jury that “‘[no evidence] has been presented to you [by the defense]’” and
that “‘[a]bsolutely zero [evidence] has been presented to you by [the defendant] and his
attorney,’” did not constitute Griffin error because neither remark “suggested that
defendant had a burden of proof which he failed to carry, and the court’s jury instructions
confirmed that the People had the entire burden of establishing defendant’s guilt.”
(People v. Ratliff (1986) 41 Cal.3d 675, 691.)


                                             9
      The prosecutor did not highlight or refer to appellant Shelby’s failure to
testify; his comments merely referred to an absence of evidence contradicting the
prosecution witnesses. The comments also highlighted the fact that appellant
Gammage, who presented evidence that he donated blood the morning the crime
occurred, as well as time records from his employer and the testimony of a co-
worker regarding his work schedule, undertook a substantial effort to present
“every bit of information to clear [his] name.” In contrast, although appellant
Shelby presumably had access to and could have presented similar evidence, he
chose not to do so. For example, appellant Gammage testified that appellant
Shelby also went with him to sell blood at Octapharma. Appellant Shelby left “to
go get some food or something” while waiting for appellant Gammage after
appellant Shelby was told “for whatever reason” by Octapharma that he could not
give blood himself. However, appellant Shelby presented no evidence to show that
he: (1) had been scheduled or applied to donate blood at the same time as
appellant Gammage, or that his application was denied; (2) used a credit/debit card
to buy food or anything else (or a receipt from a cash purchase) while he waited;
(3) made or received phone calls or texts while in Van Nuys; or (4) went to do
“something” else while waiting for his friend (e.g., by presenting video footage
from a surveillance camera of a nearby business). Thus, unlike appellant
Gammage, and apart from the testimony of his friend, no evidence placed appellant
Shelby at or near Octapharma on April 12, 2013.
      Similarly, like appellant Gammage, appellant Shelby presumably had access
to and could have presented timekeeping records from his employer to place him at
the jobsite in Calabasas the day of the crime, or could have presented testimony
from a co-worker or supervisor about his work schedule. He did not do so. The
prosecutor’s comments merely highlighted the state of this evidence, leaving the
jury reasonably to wonder why appellant Shelby had failed to present

                                         10
documentation and testimony similar to that presented by appellant Gammage
when no apparent obstacle prevented him from doing so. Moreover, although one
officer testified that appellant Shelby had told him he could provide proof that he
was in Calabasas the day of the robbery, no such evidence was provided.
      Appellants note that appellant Shelby’s grandmother, Beatrice Shelby,
testified on behalf of appellant Gammage at trial that she saw both appellants
around the time of the robbery, when her grandson called and asked her to meet
him at her gate. From this fact, appellants infer that the only thing to which the
prosecutor’s comments could have referred was appellant Shelby’s failure to
testify. Not so. Beatrice Shelby testified that she received a call from her
grandson on April 12, 2013 between 11:00 and 11:30 a.m. Appellant Shelby
presented no phone records reflecting a call made during that time from his own
phone to (or received by) his grandmother’s phone. As with appellant Shelby’s
failure to present presumably available documentation of his whereabouts at other
points throughout that day, the jury could reasonably have understood the
prosecutor to be referring to the absence of this type of evidence.
      Finally, appellants complain only about a fleeting, isolated portion of the
prosecutor’s closing during which he reminded the jury of its duty to reach
independent verdicts as to each defendant. Isolated comments do not “comprise[]
a pattern of conduct so egregious that it infects ‘“the trial with unfairness as to
make the resulting conviction a denial of due process.” [Citation.]’” (People v.
Bennett (2009) 45 Cal.4th 577, 594-595.) An isolated comment such as this does
not rise to the level of prosecutorial misconduct warranting reversal. (See People
v. Kipp (2001) 26 Cal.4th 1100, 1130 [no reversal required because prosecutor’s
comment, while improper, was “brief, mild, and not repeated”].) The prosecutor
highlighted significant shortcomings in the defense theory, but did not reiterate the
law or jury instructions related to a defendant’s decision not to testify. Even if we

                                           11
assume some level of ambiguity in the prosecutor’s comments, it did not rise to the
level of a deceptive tactic or reprehensible method to obtain a conviction. (Cole,
supra, 33 Cal.4th at p. 1202 [a prosecutor’s misconduct that does not render trial
fundamentally unfair, nevertheless “violates California law if it involves ‘the use
of deceptive or reprehensible methods to attempt to persuade’” the factfinder].)
Moreover, we presume the jury relied on the court’s instructions regarding the law,
not argument by counsel, thus any residual ambiguity was clarified by the
instruction that a defendant’s decision not to testify may not be considered
evidence of guilt. (See People v. Morales (2001) 25 Cal.4th 34, 47.)
      Prosecutors must walk a fine line in this area. They are free to comment on
“the defense’s failure to put on exculpatory evidence,” but may do so only if “those
comments are not aimed at the defendant’s failure to testify and are not of such a
character that the jury would naturally and necessarily interpret them to be a
comment on the failure to testify.” (People v. Guzman (2000) 80 Cal.App.4th
1282, 1289.) Here, the prosecutor approached but did not cross that line. He
reminded the jury that they had been given no information other than the
questionable facts attested to by appellant Shelby’s grandmother and appellant
Gammage. This reminder did not necessarily lead the jury to contemplate holes in
the defense case that could only be filled if appellant Shelby testified. We
conclude it was not reasonably likely that jurors could only have understood the
prosecutor’s comments as a reference to appellant Shelby’s failure to testify.
(Clair, supra, 2 Cal.4th at p. 663.) As noted above, countervailing defense
evidence could have come from other, more reliable sources, including readily
obtainable documentation. Viewed “in the context of the argument as a whole,”
the prosecutor’s statements were permissible rebuttal comments on the state of the
evidence. (Cole, supra, 33 Cal.4th at p. 1203.)



                                         12
2.       Prosecutorial Misconduct by Vouching for a Witness’ Credibility
         Appellants contend that the prosecutor committed misconduct by
impermissibly vouching for the accuracy of Washington’s identification of a
suspect in an unrelated case, thus employing the prestige of the District Attorney’s
office to bolster an otherwise weak witness.


         a.    Relevant Proceedings
         Fewer than two weeks after the robbery occurred, police showed
Washington a six-pack photo line-up. He circled photograph number five
(depicting appellant Shelby), placed his initials below the photo and wrote that the
man depicted therein was the same person he saw on April 12, 2013, “running
away from the man [Washington knew] he robbed,” and to whom Washington had
earlier loaned his phone. At trial, when asked if the person who asked to use his
phone was in the courtroom, Washington responded that he “[couldn’t] honestly
     3
say.”
         During re-cross examination, trial counsel for appellant Gammage raised
with Washington the issue of his identification of a suspect in an unrelated action–
–a case coincidentally being tried at the same time as this one in which
Washington was also a witness. Appellant Gammage’s attorney elicited evidence
that in the other case, Washington had chosen photograph number five from a
photo six-pack on October 21, 2013. Nine days later at the preliminary hearing in
the other case, when shown the same photo line-up, Washington testified that he
had previously selected the wrong photograph, and chose number four instead.



3     Washington acknowledged having two convictions for possession of narcotics in
2006 and 2008.


                                          13
      In the instant case, on re-direct examination by the prosecutor, Washington
explained that in the other case, when he initially identified the person in position
number five, he had written “that [the person in that photo] looks like the guy.”
But, by the time of the preliminary hearing, he decided he was wrong and photo
number four “looked more like the guy.”
      In closing argument in the present case, counsel for appellant Gammage
addressed Washington’s credibility as an eyewitness. He pointed to discrepancies
between testimony given by Washington and Reyes and admonished the jury to
“think about that” other case. He argued that Washington is the “one person
holding [appellant] Shelby here[,] has made this mistake before. You heard him
testify that [in the other case] he saw and picked . . . position No. 5. And then
when he had the opportunity to look at it again, he said, oh, it’s not No. 5. It’s
person No. 4. And, no, it’s not the person I see in court. It’s somebody else.” The
attorney opined that Washington was “an unreliable witness,” and that his
untrustworthiness “alone creates reasonable doubt.”
      The prosecutor responded to this assertion during his rebuttal:
             “[Defense counsel] also touched on a different case, where Mr.
      Washington is a witness. You will have the six-pack from that case.
      Basically, the issue is, in that case, Mr. Washington initially gravitated
      towards one photograph. And then, later on, he told the detective that he had
      some second thoughts about that.
             “A couple points I want to make about that. First of all, he did not
      identify the person in that six-pack, not like he did in this case. This case, he
      circled it, initialed it, wrote it out. In that case, he just said No. 5 kind of
      looks like the guy.
             “Second of all, you heard, because [defense counsel] asked the
      question, . . . that case is . . . being prosecuted right now. That means that he
      got the right guy. Even though he had some second thoughts about it, he got
      the right guy. That case is still being prosecuted.”




                                          14
      Counsel for appellant Gammage objected that the prosecutor was arguing
“facts not in evidence.” The objection was overruled.


      b.     Forfeiture
      Respondent argues appellants forfeited any due process claim premised on
prosecutorial misconduct because the prosecutor’s argument was fair rebuttal.
Appellants failed specifically to object to the argument on the ground that the
prosecutor improperly vouched for Washington’s credibility, and failed to seek an
jury admonition regarding that misconduct. (See People v. Williams (1997) 16
Cal.4th 153, 250 [constitutional objections not raised at trial are not preserved for
appeal].)
      Appellant Gammage argues no forfeiture occurred because his attorney’s
objection should have been sustained. He argues the prosecutor did refer to facts
not in evidence, namely, an unsupported assumption that the “right guy” was being
prosecuted in the other case. He also insists respondent’s claim that the
prosecutor’s argument was fair rebuttal is wrong: the point made by appellant
Gammage’s counsel in closing argument was that Washington had changed his
mind after making an identification and that someone who vacillates on such a
pivotal issue is an unreliable eyewitness. The prosecutor’s rebuttal did not respond
to this argument. Instead, the prosecutor tried to bolster Washington’s credibility
by claiming he had “got the right guy,” an unsupported claim that went beyond the
record. By referring to the other ongoing prosecution, the prosecutor implied that
Washington had similarly identified the “right guy” here, or the case would not
have been tried. Appellant Gammage also argues he had no chance to seek an
admonition after his objection was overruled.
      Acknowledging that respondent “is generally correct” that forfeiture occurs
where no objection or request for admonition is made at trial, appellant Shelby

                                          15
maintains that it would have been futile for his trial counsel to object after the court
overruled appellant Gammage’s objection. He also argues that an additional
objection would have served only to exacerbate (rather than cure) the harm by
focusing the jury’s attention on the prosecutor’s misconduct. (See People v.
Edelbacher (1989) 47 Cal.3d 983, 1030; United States v. Grayson (1948) 166 F.2d
863, 871 (conc. opn. of Frank, J.) [raising an objection to improper testimony or
having the judge instruct the jury to ignore it “often serves but to rub it in”].)


      c.     No Prejudicial Misconduct
      We assume, for purpose of discussion, that no forfeiture occurred. We
further assume that the prosecutor’s comment that Washington “got the right guy”
in the other case exceeded the wide latitude permitted for commenting on the
evidence in argument. Nevertheless, on this record, we conclude that any error
was not prejudicial.
      First, as the prosecutor correctly noted, Washington’s identification of
appellant Shelby from the photo six pack was far more definitive than his assertion
in the other case that the person he initially identified “looks like the guy.” Thus,
Washington’s uncertainty in the other case had little bearing on the certainty of his
photo identification of appellant Shelby in the present case. Second, the
prosecutor’s suggestion that the ongoing prosecution in the other case meant that
Washington “got the right guy” did not imply that the prosecutor had personal
knowledge regarding Washington’s credibility or personal knowledge of facts
outside the record. Rather, rightly or wrongly, as the prosecutor explained, he
made that argument based solely on inference from the evidence elicited by
appellant Gammage’s counsel that the case was currently being prosecuted. Third,
the prosecutor’s argument on the point was brief.



                                           16
      Fourth, as to appellant Shelby, Washington’s identification of him was
corroborated by the evidence that the person who took Washington’s phone shortly
before the robbery called the telephone number of appellant Shelby’s brother. That
fact has no rational explanation except that appellant Shelby was the man who took
Washington’s phone – the same man Washington saw rob Reyes. Fifth, appellant
Gammage’s conviction rested not on Washington’s testimony, but on the testimony
of Arturo Montesdeoca, who identified appellant Gammage as the getaway driver
in a photo six pack and at trial. Thus, it is difficult to see any harm that flowed to
appellant Gammage from the prosecutor’s assumed objectionable comment about
Washington “[getting] the right guy” in the other case.
      In sum, under the totality of the circumstances, we find there is no
reasonable probability the jury would have reached a different verdict as to either
appellant had the prosecutor not made the comment to which appellants’ object.
(People v. Watson (1956) 46 Cal.2d 818, 836.)


3.    Evidence of Prior Crime to Show Identity
      Appellants contend that the trial court abused its discretion in admitting
evidence regarding appellant Shelby’s 2010 juvenile adjudication for grand theft in
order to establish identity. (Evid. Code, § 1101 [section 1101], subd. (b).) We
conclude the court acted within its discretion in admitting evidence of a prior bad
act to show that Washington correctly identified appellant Shelby as the robber.


      a.     Background
      In mid-February 2010, appellant Shelby asked to use an individual’s cell
phone. The person handed the phone to appellant Shelby, who ran off with it.
When the victim began chasing appellant Shelby, a man who had accompanied
appellant Shelby began punching the victim until a neighbor threatened to call the

                                          17
police. By this point, appellant Shelby “was gone.” He was later detained and, in
a juvenile adjudication, admitted a petition charging him with grand theft (§ 487,
subd. (a).) The prosecution sought to admit evidence of the 2010 theft to prove
identity.
       Appellant Shelby’s counsel objected to admission of evidence of the prior
incident arguing, among other things, that it was remote and that its prejudicial
impact substantially outweighed its probative value. The trial court found the
evidence of the prior crime––which occurred about three years before the crime at
issue here––was neither remote nor inadmissible to show identity. The court noted
it would give a limiting instruction.
       Later, appellant Gammage––joined by appellant Shelby––argued that
evidence of the prior act should be excluded because it: (1) was inadmissible
character evidence; (2) failed to meet section 1101’s requirements for proving
identity; and (3) was unduly prejudicial. Again, the court disagreed and admitted
the evidence.
       Later, as promised, the court instructed the jury that, if it found the
prosecution had proved by a preponderance of evidence that appellant Shelby
committed the prior offense, it could (but need not) consider that evidence as a
factor for a limited purpose. Specifically, in deciding whether appellant Shelby
“was the person who committed the robbery alleged in this case,” the jury could
consider the similarities or dissimilarities between the prior offense and the
charged crimes. The jury was further instructed that it could not consider evidence
of the uncharged offense for the purpose of concluding appellant Shelby had “a
bad character” or a propensity “to commit crime.”
       In addressing defendants’ alibi evidence in his closing argument, the
prosecutor argued that evidence of the 2010 crime bolstered Washington’s
identification of appellant Shelby because it demonstrated “so much similarity

                                           18
between [the] incidents.” He argued that appellant Shelby had essentially “done
the exact same thing before,” by “work[ing] in concert with another person,”
approaching “the victim for a seemingly innocent purpose,” stealing the same
“distinctive” property (the victim’s cell phone), and then “tak[ing] off running on
foot.” The prosecutor argued that the “overwhelming similarity between these two
crimes is evidence that . . . Washington was not wrong. What are the odds? If this
was just a mistaken I.D., what are the odds that . . . Washington would pick out the
one person who has a prior identical crime? Mr. Washington was not mistaken.
You know that because [appellant] Shelby has done this before.”


      b.     Admission of the Prior Crime Was Not an Abuse of Discretion
      In general, “‘[c]haracter evidence, sometimes described as evidence of
propensity or disposition to engage in a specific conduct, is . . . inadmissible to
prove a person’s conduct on a specified occasion. (§ 1101, subd. (a).) Evidence
that a person committed a crime . . . may be admitted, however, . . . to prove some
other material fact, such as that person’s intent or identity. (Id., § 1101, subd. (b).)
. . .’ [Citation.]” (People v. Leon (2015) 61 Cal.4th 569, 597 (Leon).) To be
admissible, the uncharged act must be relevant to prove a fact at issue (Evid. Code,
§ 210), and its admission must not be unduly prejudicial, confusing, or time
consuming (Evid. Code, § 352). (Id. at pp. 597–598.) When offered to establish
identity, “‘the uncharged misconduct and the charged offense must share common
features that are sufficiently distinctive so as to support the inference that the same
person committed both acts.’ [Citation.]” (Id. at p. 598; People v. Carter, supra,
36 Cal.4th at p. 1148 [to establish identity, evidence of an uncharged crime must
be distinctive and “highly similar” to the charged offense].) “‘“The pattern and
characteristics of the crimes must be so unusual and distinctive as to be like a
signature.”’ [Citation.]” (People v. Lynch (2010) 50 Cal.4th 693, 736, superseded

                                           19
on another ground by People v. McKinnon (2011) 52 Cal.4th 610, 636-643.) That
“signature,” however, does not depend on the existence of one or more “unique or
nearly unique” common features; “‘features of substantial but lesser distinctiveness
may yield a distinctive combination when considered together.’ [Citation.]”
(Leon, supra, 61 Cal.4th at p. 598.)
      Trial courts are vested with wide discretion in determining the relevance of
evidence. (People v. Cooper (1991) 53 Cal.3d 771, 816.) We review the court’s
ruling on the admissibility of evidence, including evidence of the commission of
other crimes, for abuse of discretion. (Leon, supra, 61 Cal.4th at p. 597.)
      The trial court reasonably concluded that the theft committed in 2010 shared
sufficient common and distinctive features with the charged crime to tend to prove
appellant Shelby’s identity as the robber. In both cases appellant Shelby worked
with another person who enabled him to escape, and took the lead role in each
crime. Both crimes took place in Lancaster and involved violence or the threat of
violence––in 2010, the victim was beaten by appellant Shelby’s co-perpetrator, and
here Reyes was robbed at knifepoint. Further, both crimes involved a ruse and the
theft of an identical item of property. In 2010, appellant Shelby asked to borrow
the victim’s phone, then stole it and ran away. Here, Shelby obtained proximity to
Reyes, the cash box and phone using the ruse of selling recyclables, then grabbed
Reyes’ cell phone and ran off.
      Considered in its totality, we cannot conclude on this record that the trial
court abused its discretion by permitting the jury to consider evidence of the prior
crime. While another court could reasonably have ruled otherwise, the requisite
“signature” to establish identity does not depend on a showing of uniquely
common features between the crimes. Rather, “‘features of substantial but lesser
distinctiveness may yield a distinctive combination when considered together.’
[Citation.]” (Leon, supra, 61 Cal.4th at p. 598.) Further, the similarities between

                                         20
the crimes is a function of the weight afforded the evidence, not its admissibility.
(See People v. Carter, supra, 36 Cal.4th at p. 1148 [“To be highly distinctive, the
charged and uncharged crimes need not be mirror images of each other”; any
dissimilarities between the crimes goes to the weight of the evidence and does not
preclude the prosecution from introducing the evidence].)
      Even where evidence of the prior crime is sufficiently similar to the charged
crime to be relevant to prove the defendant’s identity, we must also consider
whether “‘the probative value of the evidence “is ‘substantially outweighed by the
probability that its admission [would] . . . create substantial danger of undue
prejudice, of confusing the issues, or of misleading the jury.’ [Citations.]”’”
(Leon, supra, 61 Cal.4th at p. 599.) The prejudice referred to in this context refers
to evidence which tends to evoke an emotional bias against the defendant as an
individual but has little effect on the issues. “In applying [Evidence Code] section
352, ‘prejudicial’ is not synonymous with ‘damaging.’ [Citation.]” (People v.
Scott (2011) 52 Cal.4th 452, 491.) When weighing the probative value versus
prejudice to a defendant, the court considers “whether the evidence of uncharged
acts is stronger or more inflammatory than the evidence of the charged offenses”
(People v. Zepeda (2001) 87 Cal.App.4th 1183, 1211), and might lead jurors to
punish a defendant for uncharged offenses even if they do not believe he is guilty
of the charged offense. (People v. Ewoldt (1994) 7 Cal.4th 380, 405.) The court’s
exercise of discretion under Evidence Code section 352 will not be disturbed on
appeal absent a showing that it was exercised “‘in an arbitrary, capricious or
patently absurd manner that resulted in a manifest miscarriage of justice.
[Citations.]’” (People v. Rodrigues (1994) 8 Cal.4th 1060, 1124–1125.)
      Despite some dissimilarity between the crimes, we conclude the trial court
did not abuse its discretion in admitting the prior crime evidence. Evidence of
appellant Shelby’s prior crime had a tendency to prove he was also the individual

                                          21
who committed the robbery here. Particularly so when viewed in conjunction with
evidence of the call appellant Shelby made to his brother from Washington’s
phone just before the robbery, Washington’s identification of appellant Shelby as
the man who ran away, and the absence of credible alibi evidence. Evidence of the
other crime was no more inflammatory than testimony about the charged offense.
(Leon, supra, 61 Cal.4th at pp. 599-600.) Testimony by the victim’s neighbor
regarding the 2010 crime was short and straightforward. Also, any prejudicial
impact was reduced because appellant Shelby was found to have committed the
prior crime. Further, the 2010 crime had sufficient probative value because it was
not remote and showed appellant Shelby committed the charged crime in a
sufficiently similar manner. (Ibid.) Finally, the court’s unequivocal instruction
about the limited purpose for which the uncharged crime could be considered
alleviated any possibility of juror confusion.
      Bearing in mind that a trial court’s exercise of discretion under Evidence
Code section 352 may not be disturbed on appeal absent a showing that such
discretion was exercised “‘in an arbitrary, capricious or patently absurd manner
that resulted in a manifest miscarriage of justice. [Citations.]’” (People v.
Rodrigues, supra, 8 Cal.4th at pp. 1124–1125), we conclude that the trial court did
                                                       4
not err in admitting the evidence of the 2010 crime.
                                            //
                                            //
                                            //




4       Our conclusions that no prosecutorial misconduct occurred, and that the court did
not err in admitting the prior crime evidence obviate a need to address the parties’
remaining arguments.

                                            22
                                       DISPOSITION
            The judgment from which appellants Gammage and Shelby have
appealed is affirmed. The petition seeking writ of habeas corpus filed by
defendant Gammage is denied.
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                             WILLHITE, J.




            We concur:




            EPSTEIN, P. J.




            MANELLA, J.




                                        23